Citation Nr: 0305430	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1942 to December 1945.

In November 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's claim for service connection for residuals of a 
left shoulder injury.  The Board will address that claim in 
this decision and, in particular, whether he perfected a 
timely appeal concerning it.


FINDINGS OF FACT

1.  In November 2000, the RO denied the veteran's claim for 
entitlement to service connection for residuals of a left 
shoulder injury; in December 2000 the RO sent him a letter 
notifying him of the decision and apprising him of his 
procedural and appellate rights in the event that he elected 
to appeal.

2.  The veteran submitted a notice of disagreement on March 
21, 2001, contesting that decision and initiating an appeal 
of it.

3.  The RO issued the veteran a statement of the case 
concerning his claim for entitlement to service connection 
for residuals of a left shoulder injury on November 29, 2001

4.  The veteran's substantive appeal was received on February 
12, 2002.


CONCLUSION OF LAW

As the veteran did not file a timely substantive appeal from 
the RO's November 2000 rating decision denying service 
connection for residuals of a left shoulder injury, the Board 
does not have jurisdiction to adjudicate this claim.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the reasons and bases set forth below, the Board finds 
that the veteran did not file a timely appeal from the 
November 2000 rating decision denying service connection for 
residuals of a left shoulder injury, that the Board lacks 
jurisdiction to consider the claim and that the appeal must 
be dismissed.  

I.  Consideration of the issue of timeliness of substantive 
appeal

The Board has the authority to consider (and dismiss) this 
claim in the first instance, without remanding it to the RO 
for initial adjudication of this issue.  38 C.F.R. § 
20.101(d)) (2002).  Specifically, a review of the transcript 
from his videoconference hearing, held in April 2002, shows 
that the veteran and his representative testified, not only 
concerning his claim for entitlement to service connection 
for a left shoulder disability, but rather, also concerning 
his belief that he had timely appealed his claim.  The 
veteran argued during his Board hearing that he did not know 
that his substantive appeal had to be filed within 60 days 
after the issuance of the statement of the case.  However, 
the veteran and his representative were explicitly informed 
of the time limits on filing a substantive appeal by the 
November 2001 letter and statement of the case sent by the 
RO.  He went on to state that he visited a VA representative 
who told him that he needed additional evidence.  He then 
went to a clinic in Hattiesburg.  He stated that it took him 
about a month and a half to get an appointment and to get the 
records.  Given this testimony, he thus had an opportunity to 
be heard on this specific issue and to present evidence 
supporting his allegations, so the Board consideration and 
ruling on the timeliness of his appeal concerning this claim 
does not prejudice him. See VAOPGCPREC 9-99 (Aug. 18, 1999); 
Marsh v. West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 
Vet. App. 384 (1993).  



II.  Procedural History

Here, the pertinent procedural history is as follows.  The RO 
in November 2000 denied the veteran's claim for entitlement 
to service connection for residuals of a left shoulder 
injury.  The RO sent him a letter in December 2000 notifying 
him of the decision and apprising him of his procedural and 
appellate rights in the event that he elected to appeal.  He 
submitted a notice of disagreement (NOD), which was noted as 
being received at the RO in March 2001 to initiate an appeal 
of this claim.  The veteran was informed of the provisions of 
the VCAA in a July 2001 letter from the RO.  This July 2001 
letter informed the veteran of the evidence needed to 
substantiate his claim and that he had 60 days in which to 
submit additional evidence.  In a July 2001 letter the 
veteran informed the RO that they had received all the 
evidence necessary to make a decision on his claim and that 
he wished to waive the 60-day waiting period stated in the 
July 2001 letter.  The RO furnished him a statement of the 
case (SOC) on November 29, 2001.  The next correspondence 
from the veteran, VA Form 9 "Appeal to Board of Veterans' 
Appeals" was received on February 12, 2002.

III.  Whether the veteran timely appealed the RO's decision 
denying his claim for entitlement to service connection for 
residuals of a left shoulder injury

Filing an appeal to the Board is a 3-step, sequential 
process.  Two of the steps are the veteran's responsibility, 
whereas one is VA's responsibility.  First, once a decision 
is issued, the veteran must file a timely notice of 
disagreement (NOD), in writing, contesting the decision in 
question.  Second, the RO must provide him an appropriate 
statement of the case (SOC).  The third and final required 
step is that the veteran must then file a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement) within the 
specific time period prescribed by law.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2002).

A veteran typically has one year from the date of 
notification of the RO decision or 60 days from the date the 
RO mailed him the SOC, whichever is later, to complete the 
requirements for perfecting an appeal.  Moreover, in 
instances where there is a supplemental statement of the case 
(SSOC) covering an issue that was not included in the prior 
SOC, a substantive appeal also must be filed within 60 days 
pertaining to the additional issue in order to perfect an 
appeal concerning it.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306 (2002).

In this case, the veteran had until December 12, 2001 (one 
year from the date of notification of the RO's determination) 
or sixty (60) days from the date the RO mailed him the 
statement of the case, which would be January 28, 2002 to 
file a substantive appeal.  His substantive appeal was not 
received until February 12, 2002.  

In essence, the veteran argued during his videoconference 
hearing that he did not understand that he had to submit a 
substantive appeal prior to expiration of the terminal date 
or that the reason he did not submit such evidence was 
because he believed that a VA representative told him he 
needed to get additional evidence, and that he was waiting on 
a future medical appointment.  However, the Board finds these 
arguments to be without any merit because the letter that the 
RO sent him along with the SOC clearly indicated, not only 
that he still needed to submit a substantive appeal (VA Form 
9) to perfect an appeal to the Board concerning this 
particular issue, but also that he needed to do this before 
the appeal period expired.  

Additionally, the RO also enclosed a VA Form 9 with its 
letter accompanying the SOC, as well as instructions for 
completing the substantive appeal and the applicable time 
limit for doing it.  But the veteran did not thereafter 
respond in the time period specified.  So inasmuch as he did 
not perfect a timely appeal to the Board concerning the claim 
for a left shoulder disability, the Board does not have any 
legal jurisdiction to consider this issue on the merits.  The 
matter must be dismissed. See VAOPGCPREC 9-99 (Aug. 18, 
1999); Marsh v. West, 11 Vet. App. 468 (1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 U.S.C.A. §§ 7104, 
7105, 7108; Roy v. Brown, 5 Vet. App. 554 (1993).

Finally, the Board concludes that although this claim was 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), the VCAA is not applicable in this case.  Here, 
the issue of whether the veteran timely appealed the RO's 
decision denying his claim for entitlement to service 
connection for a left shoulder injury, is one where the law 
is dispositive.  The CAVC held that the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See, 
Manning v. Principi, 16 Vet. App. 534 (2002).


ORDER

The claim for service connection for residuals of a left 
shoulder injury is dismissed.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

